Citation Nr: 1747215	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for otitis media, to include as due to the Veteran's service-connected allergic rhinitis. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011 and April 2017, the case was remanded (by Veterans Law Judges other than the undersigned) for additional development.  The case is now assigned to the undersigned.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) otitis media of either ear.


CONCLUSION OF LAW

Service connection for otitis media, to include as secondary to service-connected allergic rhinitis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service treatment records (STRs) show assessments of left and/or right ear otitis media, serous media, and/or Eustachian tube dysfunction during service, including in: April 1979, September 1980, April 1981, August 1982, September 1983, December 1983, March 1988, March 1990, April 1990, and December 1990.  

Postservice treatment records show intermittent diagnoses of otitis media.  Bilateral acute otitis media was noted in November 1996, and left ear otitis media was noted in September and December 1997, and in June 2005.  The Veteran's ear canals were noted to be clear in May 2000, September 2001, June 2002, March 2003, October 2003, February 2004, and September 2004.  

On April 2008 VA general medical examination, the Veteran reported episodes of otitis media (middle ear infections) while in the military, but denied current complaints of an ear ache.  [He reported that he was taken off of flying status and treated with antibiotics; he reported exposure to loud noise; he denied a history of trauma.]  On examination, the tympanic membranes were pearly grey without perforations and the canals were clear.  The examiner noted that the Veteran was treated for otitis media in service, but did not have any current complaints of symptoms related to otitis media and that, "Clinical examination will not support a diagnosis of otitis media."  

A May 2008 VA otolaryngology record notes that the Veteran's tympanic membranes were mildly hypomobile with no apparent effusion.  In June 2008, he was medically cleared for hearing aids.
 
A June 2014 VA primary care record notes that the Veteran's tympanic membranes were clear.

On June 2017 VA ear conditions examination, the examiner reviewed the Veteran's file, and interviewed and examined the Veteran.  The Veteran reported that he had multiple ear infections during his last two years of active duty service.  He shared his belief that his ear infections are associated with his allergic rhinitis; he denied surgeries to his ears.  He reported that he does not remember the last time he was treated for an ear infection and stated that he had not seen an ear, nose, and throat (ENT) specialist since 2008.  On examination, the Veteran's external ears and ear canals were normal; the examiner noted bilateral "scarring in inferior peripheral area of [tympanic membrane], consistent with prior infection."  The examiner noted the Veteran's "multiple episodes of acute and suppurative otitis media" in service, but stated: 

On current exam however, the Veteran does not have any evidence of otitis media.  He was last seen by an ENT in 2008 and no active disease was noted at that time.  On review of VA records (Veteran reports all his care is now through VA) there are no reports of otitis media warranting treatment seen.  Therefore it is concluded that the Veteran did have otitis media on several occasions during service, those episodes are now resolved, and the Veteran currently does not have otitis media that is related to episodes in service.   

The initial threshold matter that must be addressed here (as in any claim seeking service connection, direct or secondary) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  He seeks service connection for otitis media, to include as secondary to his service-connected allergic rhinitis.  Although he is competent to report lay-observable symptoms such as pain, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, on June 2017 VA examination, he denied treatment for ear-related matters since 2008 (when the record shows he was medically cleared for hearing aids.)  Consequently, the Board finds that any assertion by the Veteran that he has otitis media is not probative evidence. 
The record does not show that the Veteran has (or during the pendency of the instant claim has had) otitis media.  April 2008 and June 2017 VA examinations did not find otitis media; and interspersed clinical records from 2008 and 2014 also do not show such disability.  The Veteran has not submitted any competent evidence showing he has otitis media, and does not point to any occasion since June 2005 (nearly two and a half years prior to when this claim was received in November 2007) when otitis media was diagnosed.  In the absence of proof of current otitis media there is no valid claim of service connection for such disability, on either a direct or a secondary service connection theory of entitlement.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for otitis media, to include as secondary to service-connected allergic rhinitis, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


